DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.    	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-008819, filed on January 23, 2018.

Response to Amendment
3.	Applicant’s IN THE CLAIMS filed on November 25, 2020 are respectfully acknowledged. Claims 1-5 are pending for examination.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.    	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payton et al. (US 9,844,881 B2) in view of Tan et al. (US 10,105,844 B2) and Marrion et al. (US 8,442,304 B2).

	Regarding claims 1, 4 and 5, Payton et al. discloses a motion trajectory generation apparatus of a gripping arm (i.e. a vision-perception robotic system 100), a motion trajectory generation method in which a plan of a motion trajectory of a gripping arm for gripping a target object is generated using a depth image sensor configured to acquire a depth image including point cloudpoint cloud data, and a program for causing a computer to execute a processing procedure for generating a plan of a motion trajectory of a gripping arm for gripping a target object using a depth image sensor configured to acquire a depth image including point cloudpoint cloud data, the motion trajectory generation apparatus, method and program comprising (¶7; FIG. 1):
a gripping arm (i.e. controllable multi-link arm 42 having an articulable end effector 44 - ¶7; FIG. 1) configured to grip a target object (i.e. the focus object 82 is a known object that is proximal to the end effector 44 of the robotic device 40 in the FOV 12 that the robotic device 40 can pick up - ¶15; FIG. 1);
a depth image sensor configured to acquire a depth image including point cloudpoint cloud data, which is coordinate data of a plurality of points on a surface of a subject (i.e. camera 10 is preferably a stereo device capable of capturing a three-dimensional (3D) image 15 which is converted to bitmap image file 25, communicated to camera controller 30 which generates a point cloud datafile 35 including point cloud data extracted from the bitmap image file 25 - ¶8-10); and
an operation processor configured to perform operation processing for generating a plan of a motion trajectory of the gripping arm (i.e. robot action planner 110 includes a control routine that evaluates the vision signal input 115 and decides upon a course of action to be performed by the robotic device 40 based on location of objects presently in the FOV 12 and the location of the robotic device 40 - ¶15),
the operation processor excludes the first point cloudpoint cloud data from second point cloudpoint cloud data, which is point cloudpoint cloud data in the vicinity of the target object, in the depth image
(i.e. segmentation vision task agent 144 executes segmentation on the vision signal input 115 including the whole scene 3D point cloud or 2D image, wherein segmentation includes clustering points in a 3D point cloud into different separate objects or segmenting parts in an image using 2D edges, so that if one of the segmented objects in the current scene was in fact two objects in the last result, the vision task agent may decide to execute another segmentation vision task agent to double check the result or execute another preprocessing vision task agent, the selecting of the other agent is interpreted to read on the excluding of the first cloud data - ¶26).
	Payton et al. does not disclose that the operation processor estimates, using at least one of the first point cloudpoint cloud data and the second point cloudpoint cloud data after the first point cloudpoint cloud data has been excluded, third point cloudpoint cloud data, which is point cloudpoint cloud data that corresponds to an obstacle that is present in a spatial area from which the first point cloudpoint cloud data is excluded in the depth image, and supplements the third point cloudpoint cloud data in the spatial area from which the first point cloudpoint cloud data is excluded.
	However, Tan discloses that environmental modeling processor 308 may use the constructed map to identify a location of the target object (e.g., the brake lever 110), as well as locations of any
obstacles between the arm 210 and the target object. For example, a first set of points in the point cloud-based map may be associated with the target object, a second set of points may be associated with an obstacle, and a third set of points may be associated with free space. Tan further discloses that three-dimensional segmentation, using the point cloud-based data provided by the environmental modeling processor 308, is performed the on the identified one or more target areas, excluding other areas outside of the target area(s) (¶55-57).
	Payton et al. does not disclose that the operation processor generates the plan of the motion trajectory in such a way that neither the gripping arm nor the target object interferes with the second point cloudpoint cloud data after the first point cloudpoint cloud data has been excluded and the third point cloudpoint cloud data.
	However, Tan discloses that motion planning processor 312 is configured to determine a relatively smooth and collision-free motion trajectory in the working environment for the robotic arm 210 to extend towards and actuate the target object by receiving the position of the target object and the positions of any obstacles from the environmental modeling processor 308 and/or the visual recognition and tracking processor 310, and by analyzing the received information to generate the motion trajectory as a sequence of via-points that define a path for the arm 210 towards the target object (¶58).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Payton et al. to include the features of Tan in order to grasp and pull a brake lever with a certain force (e.g., torque) in a certain direction and for a certain distance on different types of vehicles and/or on different vehicle systems, such as on different trains.
	Neither Payton et al. nor Tan disclose wherein the operation processor specifies the target object by extracting first point cloudpoint cloud data of the target object from the depth image acquired by the depth image sensor.
	However, Marrion et al. discloses that the amount of 3D data from the point cloud is reduced by extracting higher-level geometric shapes (HLGS). As the point cloud consists of object edges, the points can define a particular HLGS on the object, such as line segments and non-straight curves. In the present example, the system searches the cloud for 3D collinear points that represent discrete line segments/curves and extracts them--any duplicate segments/curves are removed (¶14 –BSTX).
	Marrion et al. further discloses a "trinocular" camera head /3D sensor 300 that can be employed according to an embodiment of this invention to reduce the occurrence of occlusions and blind edges in the acquired depth image of the object (¶37).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Payton et al. to include the features of Marrion et al. in order to provide a system and method for 3D alignment of objects that is robust, efficient and reliable, and that accommodates the additional processing overhead encountered in 3D image acquisition and processing.

	Regarding claim 2, Payton et al. does not disclose the motion trajectory generation apparatus according to Claim 1, wherein the operation processor specifies planes that are present in the vicinity of the target object from the second point cloudpoint cloud data after the first point cloudpoint cloud data has been excluded, extends the planes that are present in the vicinity of the target object to the spatial area from which the first point cloudpoint cloud data is excluded, and estimates point cloudpoint cloud data that corresponds to a part in the spatial area from which the first point cloudpoint cloud data is excluded among the planes that have been extended to be the third point cloudpoint cloud data.
	However, Tan discloses that the arm 210 is configured to move in multiple different directions and planes relative to the base 212 under the control of the controller 208. The controller 208 drives the arm 210 to move toward the corresponding target object (e.g., the brake lever 110 shown in FIG. 1) to engage the target object and manipulate the target object to perform the assigned task (¶24).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Payton et al. to include the features of Tan in order to grasp and pull a brake lever with a certain force (e.g., torque) in a certain direction and for a certain distance on different types of vehicles and/or on different vehicle systems, such as on different trains.

	Regarding claim 3, neither Payton et al. nor Tan et al. nor Marrion et al. disclose the motion trajectory generation apparatus according to Claim 1, wherein the operation processor determines whether it is possible to specify an obstacle that is extended in a direction having some angle with respect to a horizontal direction from the second point cloudpoint cloud data in the depth image, and when it is impossible to specify the obstacle that is extended in the direction having the angle, the operation processor excludes the first point cloudpoint cloud data from the second point cloudpoint cloud data in the depth image and does not perform processing for supplementing the estimated third point cloudpoint cloud data in the spatial area from which the first point cloudpoint cloud data is excluded.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Payton et al. to include wherein the operation processor determines whether it is possible to specify an obstacle that is extended in a direction having some angle with respect to a horizontal direction from the second point cloudpoint cloud data in the depth image, and when it is impossible to specify the obstacle that is extended in the direction having the angle, the operation processor excludes the first point cloudpoint cloud data from the second point cloudpoint cloud data in the depth image and does not perform processing for supplementing the estimated third point cloudpoint cloud data in the spatial area from which the first point cloudpoint cloud data is excluded, since it is well known to be desirable for processors to only collect known data for cloud-based systems, like the obstacle of the claimed invention, while excluding unknown data, in order to provide the most accurate processing steps as possible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664